Case: 15-60267      Document: 00513511785         Page: 1    Date Filed: 05/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 15-60267
                                                                             FILED
                                                                         May 18, 2016
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
EDWIN ALFREDO HERNANDEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A029 994 515


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Edwin Alfredo Hernandez is a native and citizen of El Salvador who was
deported from the United States in 1990 and reentered at some unspecified
time after that. He seeks our review of a decision by the Board of Immigration
Appeals (BIA) denying his request to reopen his removal proceedings.
       We review for abuse-of-discretion under a highly deferential standard.
Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014). The BIA’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60267     Document: 00513511785    Page: 2   Date Filed: 05/18/2016


                                 No. 15-60267

refusal to reopen sua sponte does not deprive us of jurisdiction to review the
BIA’s decision. See Mata v. Lynch, 135 S. Ct. 2150, 2155 (2015).
      The BIA reasoned that the motion to reopen was untimely by more than
18 years from September 30, 1996, the latest date on which Hernandez could
have timely filed it under 8 C.F.R.§ 1003.2(c)(2). The BIA also noted that
Hernandez’s bid for reopening was “number barred” because it was his third
request. The BIA found no exceptional circumstances warranting sua sponte
reopening. Hernandez has failed to brief the issues of the time bar, the number
bar, or the BIA’s discretion to reopen sua sponte.
      These crucial issues therefore are abandoned. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003) (noting that unargued issues are deemed
abandoned).
      Instead, Hernandez argues inaccurately that the BIA failed to consider
his contentions in light of a 1988 injunction affording certain procedural
safeguards to Salvadorans. The injunction was set forth in Orantes-Hernandez
v. Meese, 685 F. Supp. 1488, 1511-14 (C.D. Cal. 1988), and reaffirmed with
slight modifications in Orantes-Hernandez v. Gonzales, 504 F. Supp. 2d 825
(C.D. Cal. 2007). Hernandez has not explained how the Orantes-Hernandez
injunction affects his case.
      The petition for review is DENIED.




                                       2